Gould, Associate Justice.
The judgment heretofore rendered in this case directed that the judgment be reversed and the cause remanded; also that “appellants secure of appellee all costs in this behalf expended.” Appellants now move that the judgment entry be amended, so as to direct “that appellants recover of appellee all costs in and about this appeal expended, both in this court and in the court below.”
The substance and legal effect of the judgment as rendered is believed to be the same as it would be if amended as asked. The form is believed to have long, been in use, and no sufficient reason is seen why it should be changed. Under that form, the practice has been for the clerk of this court to issue execution only for the cost of appeal incurred in this court. The costs of the transcript and all other costs of appeal incurred in the district court are collected by execution from that court.
The motion is overruled.
Motion overruled.
Associate Justice Bonner did not sit in this case.
[Opinion delivered December 21, 1880.]